            Case 3:18-cv-01586-JSC Document 748 Filed 04/15/21 Page 1 of 12




 1   Eric H. Gibbs (State Bar No. 178658)           Dena C. Sharp (State Bar No. 245869)
     Amy M. Zeman (State Bar No. 273100)            Adam E. Polk (State Bar No. 273000)
 2   GIBBS LAW GROUP LLP                            Nina R. Gliozzo (State Bar No. 333569)
     505 14th Street, Suite 1110                    GIRARD SHARP LLP
 3   Oakland, CA 94612                              601 California Street, Suite 1400
     Tel: (510) 350-9700                            San Francisco, CA 94108
 4   Fax: (510) 350-9701                            Tel: (415) 981-4800
     ehg@classlawgroup.com                          Fax: (415) 981-4846
 5   amz@classlawgroup.com                          dsharp@girardsharp.com
 6                                                  apolk@girardsharp.com
     Adam B. Wolf (State Bar No. 215914)            ngliozzo@girardsharp.com
 7   Tracey B. Cowan (State Bar No. 250053)
     PEIFFER WOLF CARR KANE &
 8   CONWAY, APLC
 9   4 Embarcadero Center, Suite 1400
     San Francisco, CA 94111
10   Tel: (415) 766-3545
     Fax: (415) 402-0058
11   awolf@peifferwolf.com
12   tcowan@peifferwolf.com

13   Plaintiffs’ counsel

14
                                UNITED STATES DISTRICT COURT
15                            NORTHERN DISTRICT OF CALIFORNIA
16
                                                  Master Case No. 3:18-cv-01586-JSC
17   IN RE PACIFIC FERTILITY CENTER
18   LITIGATION                                   PLAINTIFFS’ MOTION IN LIMINE NO. 3:
                                                  BAD ACTS EVIDENCE
19
20   This Document Relates to:                    Pretrial Hearing: April 29, 2021
     No. 3:18-cv-01586                            Time: 2:00 p.m.
21
     (A.B., C.D., E.F., G.H., and I.J.)           Judge: Hon. Jacqueline S. Corley
22                                                Place: Courtroom F, 15th Floor
23
                                                  Trial Date: May 20, 2021
24
25
26
27
28



                       PLAINTIFFS’ MOTION IN LIMINE NO. 3: BAD ACTS EVIDENCE
                                  MASTER CASE NO. 3:18-cv-01586-JSC
             Case 3:18-cv-01586-JSC Document 748 Filed 04/15/21 Page 2 of 12




 1                                              INTRODUCTION
 2          During the parties’ upcoming trial, Defendant Chart intends to introduce a variety of evidence
 3   that paints the Pacific Fertility Center (PFC) in a poor light. The Court has already ruled on some of
 4   this bad acts evidence. It found that evidence PFC violated the standard of care by backdating its liquid
 5   nitrogen measurements was admissible, but evidence PFC violated the standard of care by occasionally
 6   using buckets to refill its tanks was not. (3/19/21 Order at 9-10, ECF No. 724.) The pivotal
 7   consideration in the Court’s analysis was whether the infraction could have realistically caused or
 8   contributed to the March 4, 2018 incident at the heart of this case. With respect to backdating, the Court
 9   accepted Chart’s argument that a jury could find that “these deviations from the standard of care are a
10   part of what caused the Tank failure,” and observed that PFC’s conduct also could support an inference
11   of guilty knowledge. (Id. at 9.) With respect to buckets, however, the Court noted that even Chart’s
12   expert did “not believe that this practice caused the March 4 incident, and as such it falls within the
13   category of inadmissible bad acts evidence.” (Id. at 10.) Likewise, when Chart sought to introduce
14   evidence that PFC had violated the standard of care by allowing Tank 4’s liquid nitrogen levels to drop
15   to zero in 2013 and again in 2014, the Court found the causal connection Chart was attempting to draw
16   between 2013/14 safety infractions and the 2018 accident was too attenuated and excluded Chart’s
17   evidence. (Id. at 9-10.)
18          Plaintiffs now request that the Court review some additional bad acts evidence that Chart
19   intends to use during trial. Chart intends to introduce a January 2017 inspection report that found PFC
20   failed to meet the standard of care in a number of respects unrelated to the March 4th incident. PFC did
21   not perform contact testing on its plasticware, for example, and did not have a certificate of accuracy on
22   file for one of the lab’s thermometers. This evidence—which none of Chart’s experts rely on or
23   reference, in connection with a causation or any other opinion—is more akin to PFC’s use of buckets
24   than it is to PFC’s backdating of Tank 4’s liquid nitrogen levels: the evidence may show that PFC
25   committed technical infractions, but those infractions could not have realistically caused or contributed
26   to the March 4th incident, and therefore constitute inadmissible bad acts evidence.
27          Plaintiffs also request that the Court limit the backdating evidence Chart is permitted to
28   introduce at trial. The Court has already determined that Chart’s forensic analyst can describe the

                                                          1
                         PLAINTIFFS’ MOTION IN LIMINE NO. 3: BAD ACTS EVIDENCE
                                    MASTER CASE NO. 3:18-cv-01586-JSC
             Case 3:18-cv-01586-JSC Document 748 Filed 04/15/21 Page 3 of 12




 1   backdating he uncovered in PFC’s digital records, and that Chart’s lab expert can opine that PFC’s
 2   backdating of records constitutes a violation of the applicable standard of care. Chart will also be
 3   permitted to question PFC employees about their involvement in the backdating. But Chart now also
 4   wants to question one of PFC’s former attorneys, Elizabeth Balassone, about the backdating and the
 5   declaration she submitted earlier in this case. If Chart believes Ms. Balassone was somehow involved
 6   with the backdating or submitted a false declaration, it should have pursued discovery sanctions against
 7   PFC’s lawyers. But Chart should not now be permitted to bring a discovery dispute into trial, suggest
 8   that PFC’s lawyers engaged in bad acts, and then urge jurors to hold those bad acts against PFC when
 9   rendering their verdict.
10                                                 ARGUMENT
11                  The deficiencies identified during PFC’s 2017 inspection do not relate to the
12                  March 4th incident and are inadmissible under Rule 404(b).

13          Chart’s Trial Exhibit 364 is an Inspector’s Summation Report that identifies 27 deficiencies
14   found during a January 2017 inspection of PFC’s facilities. (Trial Ex. 364 (MSO011323).) Below are
15   examples of some of these deficiencies:
16                 RLM.03800 – contact material testing isn’t performed on plasticware
17                 RLM.03935 – emergency power not tested quarterly in 2016
18                 RLM.03975 – disposition of IVF sperm not documented
19                 COM.01400 – no appropriately signed attestation forms
20                 GEN.54400 – personnel records – no diploma or transcripts
21                 GEN.75400 – fire safety training – no record of annual training
22                 COM.30450 – new [reagent] lot confirmation of acceptability – no parallel testing
                                against old lots
23
24          Chart wishes to use these deficiencies to suggest to the jury that PFC’s lab director and
25   embryologists are sloppy or careless, and thus more likely to have acted negligently in connection with
26   the tank failure a year later. But Rule 404 prohibits the use of bad acts evidence for that purpose. See
27   Jones v. S. Pac. R.R., 962 F.2d 447, 450 (5th Cir. 1992) (finding train operator’s prior safety infractions
28   were inadmissible to prove he was negligent on the day of the accident or had a habit of conducting

                                                          2
                         PLAINTIFFS’ MOTION IN LIMINE NO. 3: BAD ACTS EVIDENCE
                                    MASTER CASE NO. 3:18-cv-01586-JSC
              Case 3:18-cv-01586-JSC Document 748 Filed 04/15/21 Page 4 of 12




 1   trains negligently); see also In re Pfizer Inc. Sec. Litig., 288 F.R.D. 297, 318 (S.D.N.Y. 2013)
 2   (“[defendant’s] prior acts of negligence are not admissible to prove that it was negligent here”).
 3           Much like PFC’s occasional use of buckets to fill its tanks, the infractions cited in the January
 4   2017 report do not appear to have caused or contributed to the March 2018 tank accident. Up to this
 5   point, no Chart witness or expert has cited to or referenced any of these infractions as a potential cause
 6   of or contributor to the incident. Unless and until Chart can demonstrate a connection, it should not be
 7   permitted to introduce Trial Exhibit 364 into evidence, question PFC about the January 2017
 8   inspection, or refer to any of the deficiencies identified during the January 2017 inspection.
 9                   Chart should not be permitted to call PFC’s former attorney as a witness at trial.
10           Chart previously sought to depose one of PFC’s former attorneys: Elizabeth Balassone, who
11   was an associate at Morrison & Foerster in 2018 and is now a Senior Appellate Court Attorney at the
12   California Court of Appeal. (See 9/23/20 Joint Case Management Statement at 4, ECF No. 556.)
13   Chart’s forensic analyst had discovered that Ms. Balassone altered one of the entries in PFC’s
14   Reflections lab monitoring database, and Chart wanted to depose Ms. Balassone about that alteration.
15   (Id.) In response, PFC’s attorneys provided Chart with a declaration from Ms. Balassone, which
16   explained that her alteration was inadvertent and immediately corrected. (Id.; see also Trial Ex. 158.)
17   Chart continued to insist that a deposition was necessary, but eventually dropped the matter after the
18   Court stated that its “nonbinding reaction is that you don’t need her deposition” during one of the
19   parties’ Case Management Conferences. (09/24/20 Tr. at 20, ECF No. 566.) The Court told Chart that it
20   could formally raise the issue by filing a letter brief, but Chart elected not to press the issue further.
21           Chart now says that it intends to call Ms. Balassone and question her about the declaration she
22   submitted last September. Chart’s apparent strategy is to identify inaccuracies in Ms. Balassone’s
23   declaration to impugn PFC by undermining its former attorney’s credibility. Ms. Balassone stated in
24   her declaration that she had been navigating through PFC’s Reflections dashboard when she
25   inadvertently lowered one liquid nitrogen measurement by 0.1 cm. (Trial Ex. 158, ¶ 4.) Ms. Balassone
26   also stated that the change was an accident and she immediately clicked the entry again to attempt to
27   restore it to its original measurement. (Id.) A review of the underlying metadata suggests that Ms.
28   Balassone’s recollection of events was not quite accurate: she did lower one liquid nitrogen

                                                           3
                         PLAINTIFFS’ MOTION IN LIMINE NO. 3: BAD ACTS EVIDENCE
                                    MASTER CASE NO. 3:18-cv-01586-JSC
             Case 3:18-cv-01586-JSC Document 748 Filed 04/15/21 Page 5 of 12




 1   measurement, but by 0.4 cm instead of 0.1 cm; and she did attempt to restore the entry to its original
 2   measurement, but was unsuccessful—instead of restoring the value to 12.3, she entered a value of 12.2.
 3   (Trial Ex. 102, 11/06/20 Report of J. Cauthen at 20.) Nothing in Chart’s forensic analysis undermines
 4   the primary point of Ms. Balassone’s declaration, however: her alteration of the Reflections data was
 5   inadvertent, she made no other changes, she was never asked to make any changes to the Reflections
 6   data, and she accessed the Reflections data only for the purpose of evaluating the information stored in
 7   that database for production purposes. (Trial Ex. 102, ¶ 5.)
 8          Plaintiffs request that the Court preclude Chart from calling Ms. Balassone at trial. Her
 9   testimony is not sufficiently probative to justify putting one of PFC’s former attorneys on the witness
10   stand. And if Chart is permitted to question the truthfulness of Ms. Balassone’s declaration, there is a
11   significant risk that the jury will be distracted from the central issues in the case or that juror members
12   will be unfairly prejudiced against PFC. If Chart believed that Ms. Balassone’s declaration was false or
13   submitted in bad faith, it should have informed the Court and sought an appropriate remedy. It should
14   not be permitted to drop the issue during discovery only to re-introduce it during trial. See Snyder v.
15   Bank of Am., N.A., No. 15-CV-04228-KAW, 2020 WL 6462400, at *11 (N.D. Cal. Nov. 3, 2020)
16   (“there does not appear to be any proper purpose for introducing this discovery dispute; it does not go
17   to the merits of the case”).
18                                                CONCLUSION
19          Plaintiffs request that the Court limit the bad acts evidence that Chart is permitted to introduce
20   during trial. Chart has been permitted to inquire into certain entries that PFC employees altered after the
21   March 4th incident. But the purpose of that examination should remain centered on what it says about
22   the amount of liquid nitrogen in Tank 4 in the days and weeks leading up to the March 4th incident. It
23   should not become the central issue in the case, and it should not lead to testimony about unrelated
24   safety infractions or attacks on the credibility of PFC’s former lawyer. Plaintiffs accordingly request
25   //
26
27   //
28

                                                          4
                         PLAINTIFFS’ MOTION IN LIMINE NO. 3: BAD ACTS EVIDENCE
                                    MASTER CASE NO. 3:18-cv-01586-JSC
             Case 3:18-cv-01586-JSC Document 748 Filed 04/15/21 Page 6 of 12




 1   that the Court preclude Chart from calling Ms. Balassone as a witness or introducing evidence that PFC
 2   was cited for laboratory deficiencies during a prior inspection.
 3
 4   Dated: April 14, 2021                                Respectfully submitted,
 5                                                        By:     /s/ Amy M. Zeman
 6                                                        Eric H. Gibbs (State Bar No. 178658)
                                                          Amy M. Zeman (State Bar No. 273100)
 7                                                        GIBBS LAW GROUP LLP
 8                                                        505 14th Street, Suite 1110
                                                          Oakland, CA 94612
 9                                                        Tel: (510) 350-9700
                                                          Fax: (510) 350-9701
10                                                        ehg@classlawgroup.com
11                                                        amz@classlawgroup.com

12                                                        Dena C. Sharp (State Bar No. 245869)
                                                          Adam E. Polk (State Bar No. 273000)
13                                                        Nina R. Gliozzo (State Bar No. 333569)
14                                                        GIRARD SHARP LLP
                                                          601 California Street, Suite 1400
15                                                        San Francisco, CA 94108
                                                          Tel: (415) 981-4800
16
                                                          Fax: (415) 981-4846
17                                                        dsharp@girardsharp.com
                                                          apolk@girardsharp.com
18                                                        ngliozzo@girardsharp.com
19
                                                          Adam B. Wolf (State Bar No. 215914)
20                                                        Tracey B. Cowan (State Bar No. 250053)
                                                          PEIFFER WOLF CARR KANE &
21                                                        CONWAY, APLC
                                                          4 Embarcadero Center, Suite 1400
22
                                                          San Francisco, CA 94111
23                                                        Tel: (415) 766-3545
                                                          Fax: (415) 402-0058
24                                                        awolf@peifferwolf.com
25                                                        tcowan@peifferwolf.com

26                                                        Plaintiffs’ Counsel
27
28

                                                         5
                        PLAINTIFFS’ MOTION IN LIMINE NO. 3: BAD ACTS EVIDENCE
                                   MASTER CASE NO. 3:18-cv-01586-JSC
            Case 3:18-cv-01586-JSC Document 748 Filed 04/15/21 Page 7 of 12




     John J. Duffy (SB No. 6224834)
 1
     Kevin M. Ringel (SB No. 6308106)
 2   Margaret C. Redshaw (SB No. 6327480)
     SWANSON, MARTIN & BELL, LLP
 3   330 N Wabash, Suite 3300
     Chicago, Illinois 60611
 4
     Tel: (312) 321-9100; Fax: (312) 321-0990
 5   jduffy@smbtrials.com
     kringel@smbtrials.com
 6   mredshaw@smbtrials.com
 7
      Marc G. Cowden (SB No. 169391)
 8    Adam Stoddard (SB No. 272691)
      SHEUERMAN, MARTINI, TABARI,
 9    ZENERE & GARVIN
10    1033 Willow Street
      San Jose, California 95125
11    Tel: (408) 288-9700; Fax: (408) 295-9900
      mcowden@smtlaw.com
12    astoddard@smtlaw.com
13
      Counsel for Defendant Chart Inc.
14
15
16                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
17
                                     SAN FRANCISCO DIVISION
18
19   IN RE PACIFIC FERTILITY CENTER                Case No. 3:18-cv-01586-JSC
     LITIGATION
20
                                                   DEFENDANT CHART INC.’S
21                                                 OPPOSITION TO PLAINTIFFS’
                                                   MOTION IN LIMINE NO. 3: BAD
22                                                 ACTS EVIDENCE
     This Documents Relates to:
23   No. 3:18-cv-01586                             Pretrial Hearing: April 29, 2021
24   (A.B., C.D., E.F., G.H. and I.J.)             Time: 2:00 p.m.
                                                   Judge: Hon. Jacqueline Scott Corley
25                                                 Place: Courtroom F, 15th Floor
26
                                                   Trial Date: May 20, 2021
27
28

                                                         CHART’S OPPOSITION TO PLAINTIFFS’
                                                                    MOTION IN LIMINE NO. 3
                                                                           18-CV-01586-JSC
               Case 3:18-cv-01586-JSC Document 748 Filed 04/15/21 Page 8 of 12




 1                                                 INTRODUCTION
 2           Chart intends to introduce evidence detailing PFC’s carelessness in its operation of the
 3   laboratory. Included in this evidence is a January 2017 College of American Pathologists (CAP)
 4   inspection report that found PFC failed to meet the standard of care in a number of respects and
 5   identifies 27 deficiencies. (Trial Ex. 364 [MSO011323]). Additionally, Chart also intends to
 6   question as a fact witness Elizabeth Balassone, one of PFC’s former attorneys, about her direct
 7   involvement in backdating PFC’s digital records. (Trial Ex. 158). Plaintiffs filed their Motion in
 8   Limine seeking to exclude this evidence under Rule 404(b) of the Federal Rules of Evidence.
 9           This Court already ruled on the admissibility of certain bad acts evidence. (Order, Mar. 19,
10   2021, ECF No. 724). Importantly, this Court determined that evidence of PFC’s backdating Tank
11   4’s liquid nitrogen records is admissible, explaining that a jury could find it to relevant to what
12   happened to Tank 4 to cause Plaintiffs’ damages and that the conduct could support an inference
13   of guilty knowledge. (Id. at 9). For the same reasons, the CAP inspection report and Ms.
14   Balassone’s testimony are likewise admissible.
15   ARGUMENT
16           A. The January 2017 CAP inspection report is relevant and admissible.
17           Like the evidence related to backdating records, the CAP inspection report supports an
18   inference of guilty knowledge against PFC. In addition to the examples cited in Plaintiffs’ Motion,
19   the CAP report also lists the following deficiencies:
20               RLM 12300: No procedure to ensure viable recovery rates for cryo.
21
                 COM 01700: No evaluation of AAB1 challenge 1.2016 or 2.2016 for andrology or
22                embryology. No investigation of “unacceptable” results.
23               COM 0100: Not following written policy on performing and submitting PT results.
24
                 COM 01600: No schedule for testing personnel rotation for performance of PT.
25
26
27
28   1
       AAB – the American Association of Bioanalysts – is a professional association and accrediting agency for clinical
     laboratory scientists, supervisors, directors, and consultants. (https://www.aab.org/aab/About_ABB.asp)
                                                           1                CHART’S OPPOSITION TO PLAINTIFFS’
                                                                                       MOTION IN LIMINE NO. 3
                                                                                              18-CV-01586-JSC
              Case 3:18-cv-01586-JSC Document 748 Filed 04/15/21 Page 9 of 12




                 COM 30700: Need certificate of accuracy for NIST2 thermometer.
 1
 2               GEN 16902: QM Implementation – QM plan not reviewed annually for effectiveness.

 3               GEN 20316: QM indicators of quality – no indicators.
 4               GEN 20375: Document control – posted documents not controlled, handwritten
 5                corrections not initialed or dated.

 6               GEN 55450: Initial training – no training records.
 7               GEN 55500: Competency assessment – no document of assessing the required 6
 8                elements.

 9               GEN 55525: Performance assessment of supervisors/consultants – no documentation.
10   (Trial Ex. 364).

11           The foregoing deficiencies are necessary to provide the jury with the entire background for

12   the context in which the tank incident occurred. They are part of PFC’s systemic violations of the

13   standard of care and its failure to adequately maintain records, service equipment, train laboratory

14   personnel, and review and revise quality management procedures. One portion of Chart’s defense

15   is that this conduct is causally connected to what happened to Tank 4 – the seminal issue in this

16   case. Importantly, this evidence establishes that PFC had knowledge its conduct in the weeks

17   leading up to the incident was not in conformity with the standard of care and was not merely a

18   coincidence or mistake. The deficiencies cited in 2017 are similar to those exhibited by PFC

19   personnel one year later, prior to the incident. For example, “posted documents not controlled,

20   handwritten corrections not initialed or dated” is directly related to PFC’s backdating records and

21   its failure to maintain records. Additionally, the absence of documentation related to training,

22   competency assessments, and performance assessments calls into question the proficiency and

23   practices of the laboratory personnel.

24           Rule 404(b) states that evidence of other crimes, wrongs, or acts is not admissible to prove

25   the character of a person in order to show action in conformity therewith. Fed. R. Evid. 404(b). It

26   may, however, be admissible for other purposes, including but not limited to “proof of motive,

27
     2
       NIST – the National Institute of Standards and Technology – is “one of the nation’s oldest physical science
28   laboratories.” Established by Congress, it operates as part of the Department of Commerce and provides technology,
     measurements, and standards to a broad spectrum of industries. (https://www.nist.gov/about-nist)
                                                          2                CHART’S OPPOSITION TO PLAINTIFFS’
                                                                                      MOTION IN LIMINE NO. 3
                                                                                             18-CV-01586-JSC
             Case 3:18-cv-01586-JSC Document 748 Filed 04/15/21 Page 10 of 12




 1   opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or lack of
 2   accident.” Id. “Rule 404(b) is a rule of inclusion – not exclusion – which references at least three
 3   categories of other ‘acts’ encompassing the inner workings of the mind: motive, intent, and
 4   knowledge.” United States v. Wells, 879 F.3d 900, 928 (9th Cir. 2018) (citing United States v.
 5   Curtin, 489 F.3d 935, 944 (9th Cir. 2007)). The similarities between the conduct described above
 6   make the CAP report admissible to show PFC’s knowledge, plan, absence of mistake, and lack of
 7   accident. United States v. Pruett, 681 F.3d 232, 244-5 (5th Cir. 2012) (evidence of prior violations
 8   of the Clean Water Act were admissible under Rule 404(b) to circumstantially establish defendant
 9   knowingly violated the Act). This is evidence of how PFC ran its business.
10           The cases cited by Plaintiff are inapposite. In Jones, evidence of the defendant train
11   operator’s prior safety infractions – for speeding, failure to identify himself on the radio, failure to
12   display headlights, and the like – were inadmissible to prove that he had a habit of conducting
13   trains negligently under Rule 406. Jones v. Southern Pacific R.R., 962 F.2d 447, 449-50 (5th Cir.
14   1992). The Fifth Circuit explained that the train operator had only nine infractions over a career
15   spanning 29 years, which could “hardly be characterized as a habit.” Id. at 450. Here, Rule 406,
16   which governs “habit evidence,” does not apply. Instead, the evidence is admissible under Rule
17   404(b)(2) as non-propensity evidence of knowledge and absence of mistake or coincidence.
18   Additionally, unlike the infractions in Jones, PFC was cited for the deficiencies only one year prior
19   to the incident (not over a period of 29 years) and they are remarkably similar to those exhibited
20   in the weeks leading up to the incident.
21           Plaintiffs’ reliance on In re Pfizer is likewise unpersuasive. The “bad acts” alleged in In re
22   Pfizer related to abuse of discovery throughout the course of the litigation, which is not alleged
23   here. In re Pfizer Inc. Sec. Litig., 288 F.R.D. 297, 318 (S.D.N.Y. 2013).
24           The 2017 CAP inspection records about PFC are admissible and excluding them would be
25   unfairly prejudicial to Chart’s defense that PFC caused Plaintiffs’ damages.
26           B. Chart should be permitted to call Ms. Balassone as a witness at trial.
27           Plaintiffs also seek to exclude Ms. Balassone from testifying about the alterations she
28   personally made to an entry on the Reflections lab monitoring database. Plaintiffs, however, fail

                                                     3              CHART’S OPPOSITION TO PLAINTIFFS’
                                                                               MOTION IN LIMINE NO. 3
                                                                                      18-CV-01586-JSC
             Case 3:18-cv-01586-JSC Document 748 Filed 04/15/21 Page 11 of 12




 1   to offer any legal authority to support their position. As noted above and in Plaintiffs’ Motion,
 2   this Court already determined that evidence of PFC’s backdating is admissible. It follows then that
 3   Ms. Balassone’s testimony regarding her involvement as a fact witness in backdating PFC records
 4   is likewise admissible. Like the testimony of PFC personnel, Ms. Balassone’s testimony creates
 5   an inference of guilty knowledge and is admissible under Rule 404(b). Additionally, contrary to
 6   plaintiffs’ assertion, her testimony will not distract the jury from the central issues of this case.
 7   Rather, her testimony relates to a key component of Chart’s defense: PFC’s backdating of records.
 8          Moreover, it is of no consequence whether Chart continued to pursue its request to depose
 9   Ms. Balassone after she tendered her affidavit. Whether a witness sat for their deposition has no
10   bearing on the admissibility of their testimony at trial. Instead, relevance and probative value are
11   key considerations, both of which have already been determined through this court’s ruling that
12   evidence of backdating is admissible.
13                                             CONCLUSION
14          WHEREFORE, Defendant Chart, Inc. respectfully requests this Honorable Court deny
15   Plaintiffs’ Motion in Limine No. 3 and admit the January 2017 College of American Pathologists
16   report (Trial Exhibit 364) and permit Chart to call Ms. Balassone to testify at the trial in this cause.
17    Dated: April 15, 2021                         Respectfully submitted,
18
                                                     By: /s/ Kevin M. Ringel
19
                                                     John J. Duffy (SB No. 6224834)
20                                                  Kevin M. Ringel (SB No. 6308106)
                                                    Margaret C. Redshaw (SB No. 6327480)
21
                                                    SWANSON, MARTIN & BELL, LLP
22                                                  330 N Wabash, Suite 3300
                                                    Chicago, Illinois 60611
23                                                  Tel: (312) 321-9100; Fax: (312) 321-0990
24                                                  jduffy@smbtrials.com
                                                    kringel@smbtrials.com
25                                                  mredshaw@smbtrials.com
26                                                  Marc G. Cowden (SB No. 169391)
27                                                  Adam Stoddard (SB No. 272691)
                                                    SHEUERMAN, MARTINI, TABARI, ZENERE
28                                                  & GARVIN

                                                     4              CHART’S OPPOSITION TO PLAINTIFFS’
                                                                               MOTION IN LIMINE NO. 3
                                                                                      18-CV-01586-JSC
     Case 3:18-cv-01586-JSC Document 748 Filed 04/15/21 Page 12 of 12




                                 1033 Willow Street
 1
                                 San Jose, California 95125
 2                               Tel: (408) 288-9700; Fax: (408) 295-9900
                                 mcowden@smtlaw.com
 3                               astoddard@smtlaw.com
 4
                                 Counsel for Defendant Chart, Inc.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                  5            CHART’S OPPOSITION TO PLAINTIFFS’
                                                          MOTION IN LIMINE NO. 3
                                                                 18-CV-01586-JSC
